DETAILED ACTION
	This action is in response to application 16/590385, filed on 10/2/2019. Claims 1-10 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPGPUB 2014/0324369, hereinafter “Yang.”
	Regarding claim 1, Yang anticipates “A disturbance source positioning method, for positioning disturbance sources from a plurality of nodes in a system, (see, e.g., Yang, para. 35, 51; “method for determining a position of a forced power oscillation disturbance source in a regional interconnected power grid”) the disturbance source positioning method comprising: 
grouping the nodes into a plurality of node groups based on an oscillation feature; (see, e.g., Yang, fig. 2 & associated text; para. 52; “An AC interconnected power grid shown in FIG. 2 includes: a total of 5 power supply regions: S1, S2, S3, S4 and S5, where regions S1 and S3, S3 and S5, S3 and S4, as well as S3 and S2 are connected through 4 interregional tie lines: m1, m2, m3 and m4. Nodes at two ends of the tie line ml are i1 and j1, nodes at two ends of m2 are i2 and j2, nodes at two ends of m3 are i3 and j3, and nodes at two ends of m4 are i4 and j4; where j1 is a node in the region S1, j2 is a node in the region S5, j3 is a node in the region S4, i4 is a node in the region S2, and i1, i2, i3 and j4 are nodes in the region S3.”)
establishing an in-group causality of the plurality of node groups based on a successive order of a coherent oscillation component; selecting at least one candidate group from the plurality of node groups based on the in-group causality; (see, e.g., Yang, fig. 2 & associated text; para. 52, 54-55, “The analysis program, by taking 5 oscillation cycles as one group of data, uses Prony analysis to perform parameter identification on the data of the active power and the frequency of the tie lines ml, m2, m3 and m4, so as to obtain tie-line power oscillation amplitude”; para. 57-58; “Because wide-area measurement data of the tie lines m1, m2, m3 and m4 are taken from the nodes i1, i2, i3 and j4, the nodes i1, i2 and i3 belong to the region S3, and the node i4 belongs to the region S2, the energy flow direction factor of the tie line m1 bm1<0 indicates that oscillation energy flows from the region S1 to the region S3; bm2>0 indicates that oscillation energy flows from the region S3 to the region S5; bm3>0 indicates that oscillation energy flows from the region S3 to the region S4; and the energy flow direction factor of the tie line m4 bm1<0 indicates that oscillation energy flows from the region S3 to the region S2.”) and 
positioning at least one disturbance source node in each one of the at least one candidate group.” (see, e.g., Yang, fig. 2 & associated text; para. 60, “According to the calculation results, the region S1 is the region where the algebraic sum of the energy flow direction factors is the greatest, that is, the disturbance source is located in the region S1.”).
Regarding claim 2, Yang anticipates “The disturbance source positioning method as claimed in claim 1, wherein the step of grouping the nodes into the plurality of node groups based on the oscillation feature comprises: obtaining a plurality of signal spectrums of the nodes; extracting feature information of each of the plurality of signal spectrums; and grouping the nodes into the plurality of node groups based on the feature information.” (see, e.g., Yang, para. 39-40; fig. 2 & associated text; para. 52, 54-57; Prony’s Method).
Regarding claim 3, Yang anticipates “The disturbance source positioning method as claimed in claim 2, wherein the step of obtaining the plurality of signal spectrums of the nodes comprises: collecting a plurality of original signals of the nodes, wherein the plurality of original signals are time domain signals; and transforming the plurality of original signals into the plurality of signal spectrums.” (see, e.g., Yang, para. 39-40; Prony’s Method).
Regarding claim 4, Yang anticipates “The disturbance source positioning method as claimed in claim 2, wherein the step of extracting the feature information of each of the plurality of signal spectrums comprises: using linear dimensionality reduction or nonlinear dimensionality reduction to extract the feature information of each of the plurality of signal spectrums.” (see, e.g., Yang, para. 39-40; Prony’s Method).
Regarding claim 6, Yang anticipates “The disturbance source positioning method as claimed in claim 1, wherein the step of establishing the in-group causality of the plurality of node groups based on the successive order of the coherent oscillation component comprises: calculating a coherence between every two of the plurality of node groups to find out at least one related group pair and the coherent oscillation component of each of the at least one related group pair; and calculating a cross spectrum of each of the at least one related group pair to determine the successive order of the coherent oscillation component of the plurality of node groups in each of the at least one related group pair.” (see, e.g., Yang, fig. 2 & associated text; para. 52, 54-57).
Regarding claim 7, Yang anticipates “The disturbance source positioning method as claimed in claim 6, wherein the step of establishing the in-group causality of the plurality of node groups based on the successive order of the coherent oscillation component comprises: generating a representative signal of each of the plurality of node groups based on a plurality of original signals of the nodes in each of the plurality of node groups.” (see, e.g., Yang, fig. 2 & associated text; para. 52, 54-57).
Regarding claim 8, Yang anticipates “The disturbance source positioning method as claimed in claim 1, wherein the step of selecting the at least one candidate group from the plurality of node groups based on the in-group causality comprises: selecting the at least one candidate group from the plurality of node groups according to a predetermined rule based on the in-group causality, wherein the predetermined rule comprises: if one of the plurality of node groups does not receive oscillation from other of the plurality of node groups, the one of the plurality of node groups is selected as the at least one candidate group; and if a number of oscillation frequencies output by the one of the plurality of node groups is greater than a number of oscillation frequencies received by the one of the plurality of node groups, the one of the plurality of node groups is selected as the at least one candidate group.” (see, e.g., Yang, fig. 2 & associated text; para. 52, 54-55, “The analysis program, by taking 5 oscillation cycles as one group of data, uses Prony analysis to perform parameter identification on the data of the active power and the frequency of the tie lines ml, m2, m3 and m4, so as to obtain tie-line power oscillation amplitude”; para. 57-58; “Because wide-area measurement data of the tie lines m1, m2, m3 and m4 are taken from the nodes i1, i2, i3 and j4, the nodes i1, i2 and i3 belong to the region S3, and the node i4 belongs to the region S2, the energy flow direction factor of the tie line m1 bm1<0 indicates that oscillation energy flows from the region S1 to the region S3; bm2>0 indicates that oscillation energy flows from the region S3 to the region S5; bm3>0 indicates that oscillation energy flows from the region S3 to the region S4; and the energy flow direction factor of the tie line m4 bm1<0 indicates that oscillation energy flows from the region S3 to the region S2.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yang.
Regarding claim 5, Yang discloses “The disturbance source positioning method as claimed in claim 2,” but does not disclose the further limitation “wherein the step of grouping the nodes into the plurality of node groups based on the feature information comprises: grouping the nodes into the plurality of node groups based on the feature information by using a machine learning method.” Stated differently, Yang discloses grouping nodes into a plurality of node groups based on feature information, but it does not disclose that said grouping occurs “using a machine learning method.” However, machine learning methods were well known in the art on or before the filing date of the instant application. Official Notice is hereby invoked to that effect. 
On or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to combine “a machine learning method” with the node grouping and oscillation detection method of Yang, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to utilize the known benefits of machine learning to improve the grouping results obtained by Yang. Accordingly, the instant claim is unpatentable over Yang. 
Regarding claim 9, Yang discloses “The disturbance source positioning method as claimed in claim 1,” but does not appear to disclose the further limitations “wherein the step of positioning the at least one disturbance source node in each one of the at least one candidate group comprises: if the at least one candidate group comprises a single node, positioning the single node comprised in the at least one candidate group as the at least one disturbance source node; and if the at least one candidate group comprises a plurality of nodes, performing a process analysis to the plurality of nodes comprised in the at least one candidate group to position one of the plurality of nodes comprised in the at least one candidate group as the at least one disturbance source node.” Stated differently, Yang does not disclose choosing a single node as the “disturbance source node” when a candidate group has only one node, and Yang does not disclose process analysis within a candidate group of multiple nodes as claimed. However, choosing a single node as the “disturbance source node” when a candidate group has only one node, and choosing instead to perform analysis within a candidate group when said group contains multiple nodes, were known in the art on or before the effective filing date of the instant application. Official Notice is hereby invoked to that effect. 
On or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to combine the choosing of a single node as the “disturbance source node” when a candidate group has only one node, and instead performing process analysis within a candidate group when that group contains multiple nodes, with the node grouping and oscillation detection method of Yang, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to clarify and simplify the output results of Yang. Accordingly, the instant claim is unpatentable over Yang. 
Regarding claim 10, Yang renders obvious “The disturbance source positioning method as claimed in claim 9, wherein the process analysis comprises a topology-based process analysis.” (see, e.g., Yang, para. 10-14, 37-38, 46-48; topology-based process analysis is described). 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D. COYER whose telephone number is (571)270-5306 and whose fax number is (571) 270-6306.  The examiner normally can be reached via phone on Monday-Friday 12pm-10pm Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen, can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ryan D. Coyer/Primary Examiner, Art Unit 2191